Citation Nr: 1243162	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-45 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had periods of service from February 1968 to January 1970, from December 1973 to November 1976, and from September 1983 to April 1987.  The Board notes that the Veteran's final period of service resulted in a Bad Conduct Discharge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a Board hearing before the undersigned in September 2011.  This matter was previously remanded by the Board in February 2012 for further development.  

As an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The February 2012 Board remand directed the RO to make a determination as to whether the character of discharge for the Veteran's period of service from September 1983 to April 1987 is a bar to VA benefits for that period of service.  On review of the record the Board finds that the RO did not make the requested determination.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the Veteran has testified that his current low back disability first became manifest in that period of service, a determination as to his eligibility for benefits must be made in order for the Board to decide the claim.  
Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to request the Veteran's service personnel records, to include records associated with the court martial which resulted in the Veteran's discharge in April 1987.

2.  The RO should then make a formal determination as to whether the character of discharge for the period of service from September 1983 to April 1987 is a bar to VA benefits for this period of service.  

3.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted on either a direct or secondary basis.  If the benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


